DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 and 4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant’s amendment to narrow the ranges of components in Claim 3 constitutes new matter which is not supported by the original disclosure. The added material which is not supported by the original disclosure is as follows: the ≤ 0.01%, and V ≤ 0.01% are not supported by the original disclosure, see MPEP § 2163.05 (II).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Auran et al. (US-20030165397-A1), hereinafter Auran.
Regarding Claims 3 and 4, Auran teaches an aluminum-based alloy having the composition shown in Table 1.
Element
Claim 3
Claim 4
Auran
Citation
Relationship
Si
0.06-0.20
0.08
0.05-0.60
[0011]
Encompassing
Fe
0.15-0.40
0.25
0.05-1
[0011]
Encompassing
Mn
0.20-0.70
0.32
Up to 1.2
[0011]
Encompassing
Ti
≤ 0.10
0.09
0.02-0.2
[0011]
Overlapping
Zr
0.05-0.30
0.15
0.02-0.2
[0011]
Overlapping
Cu
≤ 0.10
0.001
Less than 0.5
[0011]
Overlapping
Mg
≤ 0.10
0.001
Up to 2
[0011]
Overlapping


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

	The “to produce aerosol cans” of Claim 3 is an intended use of the aluminum alloy and fails to distinguish the claim over the composition of Auran (see MPEP § 2111.02 II)

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Desikan et al. (US 2015/0198372), hereinafter Desikan.
Regarding Claims 3-4, Desikan teaches an aluminum alloy ([0043]) with a composition as shown in Table 2, which significantly encompasses the ranges claimed in both Claim 3 and Claim 4.
Table 1
Element
Claim 3
Claim 4
Desikan
Si
0.06-0.20
0.08
0-1.0
Fe
0.15-0.40
0.25
0-1.5
Mn
0.20-0.70
0.32
0-3
Ti
≤ 0.10
0.09
0-0.3
Zr
0.05-0.30
0.15
0-0.3
Cu
≤ 0.10
0.001
0-1.5
Mg
≤ 0.10
0.001
0-1.5
Zn
≤ 0.01
0.004
0-4
V
≤ 0.01
0.001
0-0.3
Al
remainder
remainder
balance


The “to produce aerosol cans” of Claim 3 is an intended use of the aluminum alloy and fails to distinguish the claim over the composition of Desikan (see MPEP § 2111.02 II).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

Response to Amendment
Applicant’s amendment to Claim 3 necessitates the withdrawal of the 102(a)(2) rejection of claims 3 and 4 in view of Auran. However, upon further consideration, a new 103 rejection is made in view of Auran.

Response to Arguments
Applicant’s arguments, see P. 6 Section I and II, filed 03/04/2021, with respect to the Specification and Claims have been fully considered and are persuasive.  The Objections to the S have been withdrawn. 

Applicant's arguments filed 03/04/2021 have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., softening resistance) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant’s argument that V is considered a manufacturing residual in the claimed composition and could thus be 0% is irrelevant since a range of V is claimed and Auran exhibits samples which contain V in the claimed range.
The range of performance in heat treatment of Auran is irrelevant since a performance in heat treatment is not claimed, a composition is claimed.
The purported error in Auran’s Figures is irrelevant since the Figures were not utilized in the previous Rejections.
As established in the Non-Final Rejection, Desikan overlaps with the claimed range and a prima facie case of obviousness exists, the range itself being larger than the claimed range is not sufficient to show non-obviousness. 
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB J GUSEWELLE whose telephone number is (571)272-1065.  The examiner can normally be reached on M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB JAMES GUSEWELLE/Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736